Citation Nr: 0621245	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  96-27 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected sarcoidosis or 
treatment for same.

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to service-connected sarcoidosis or 
treatment for same.

3.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected sarcoidosis or 
treatment for same.

4.  Entitlement to service connection for deformed fingers 
and toes, to include as secondary to service-connected 
sarcoidosis or treatment for same.

5.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, to include as 
secondary to service-connected sarcoidosis or treatment for 
same.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a skin disorder, to 
include lesions of the hands, chest, back, neck, buttocks, 
legs, and feet, to include as secondary to service-connected 
sarcoidosis or treatment for same.

8.  Entitlement to a disability rating in excess of 10 
percent for skin lesions of the axilla and groin secondary to 
sarcoidosis.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for sarcoidosis of the lungs, prior to October 7, 
1996.  

10.  Entitlement to a disability rating in excess of 30 
percent for sarcoidosis of the lungs, from October 7, 1996.  

11.  Entitlement to an initial disability rating in excess of 
40 percent for diabetes mellitus.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  

13.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A September 1993 rating decision continued a noncompensable 
rating for sarcoidosis, and denied service connection for 
skin lesions (hands, neck, chest, back, buttocks, legs, and 
feet), migraine headaches, kidney infection, stomach 
problems, and an eye condition.  

An April 1996 rating decision granted a 10 percent rating for 
sarcoidosis of the lungs, effective June 9, 1992.  The RO 
also granted service connection for skin lesions of 
sarcoidosis in the axilla and groin, rated as noncompensable, 
effective June 9, 1992, and denied service connection for 
white pockets in the eyes secondary to sarcoidosis.  

In December 1998, the RO increased the rating for sarcoidosis 
of the lungs to 30 percent, effective October 7, 1996.  The 
RO continued denials of service connection for white pockets 
in the eyes secondary to sarcoidosis, skin lesions of the 
hands, chest, back, neck, buttocks, legs and feet, a kidney 
infection secondary to sarcoidosis, a stomach condition 
secondary to sarcoidosis, and compensation under the 
provisions of 38 U.S.C.A. § 1151 for deformed fingers 
secondary to steroid therapy.  The RO granted compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus and 
hypertension and assigned ratings of 40 percent and 10 
percent, respectively, both effective March 12, 1998.  

An August 1999 supplemental statement of the case added the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for degenerative disc disease of the lumbosacral spine, which 
it denied.  

The veteran provided sworn testimony at a personal hearing 
conducted before a hearing officer at the RO in September 
1999.  The hearing transcript is of record.  

In February 2000, the veteran asserted that there was clear 
and unmistakable error in earlier rating decisions and he 
should be compensated back to December 1968.  These claims 
have not been developed for consideration by the Board and 
are referred to the RO for appropriate disposition.  

This case was previously before the Board in September 2000, 
at which time it was remanded for additional development, to 
include new VA medical examinations. With respect to the 
prior remand, the Board finds that the RO has substantially 
complied with the remand directives.  

In April 2001, the RO denied entitlement to automobile and 
adaptive equipment or for adaptive equipment only.

In October 2002, the Board noted that the RO had listed 
issues as claims under 38 U.S.C.A. § 1151, which pertains to 
claims for compensation based on disease or disability due to 
VA treatment.  However, as the veteran was claiming service 
connection for disabilities due to VA treatment (steroid 
therapy) for a service connected condition (sarcoidosis), 38 
C.F.R. § 3.310(a) pertaining to secondary service connection 
was applicable rather than 38 U.S.C.A. § 1151.  

The October 2002 Board decision denied service connection for 
an eye disorder, a kidney disorder, a stomach disorder, and 
deformed fingers and toes.  The Board also denied a rating in 
excess of 10 percent for sarcoidosis of the lungs prior to 
October 7, 1996, the assignment of an original rating in 
excess of 40 percent for diabetes mellitus, the assignment of 
an original rating in excess of 10 percent for hypertension, 
and entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in July 2004, vacated the October 2002 Board decision and 
remanded the matters to the Board.  In April 2005, the Board 
remanded those claims to the RO for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), as ordered by 
the Court.  The RO issued the required VCAA notice in May 
2005.  Thus, these issues are properly before the Board for 
appellate review at this time.  

In December 2003, the Board remanded the issues of 
entitlement to service connection for degenerative joint and 
disc disease, headaches, and a skin disorder, to include 
lesions of the hands, chest, back, neck, buttocks, legs, and 
feet.  Also remanded were claims for a disability rating in 
excess of 10 percent for skin lesions of sarcoidosis of the 
axilla and groin, and an initial increased disability rating 
for sarcoidosis of the lungs, evaluated as 30 percent 
disabling from October 7, 1996.  The RO issued a VCAA notice 
for these issues in January 2004.  The remand asked to have a 
physician clarify an opinion and he did so, with a November 
2004 examination.  The remand also requested another attempt 
to obtain additional service medical records.  The additional 
service medical records were requested in January 2004.  The 
response was to the effect that the service medical records 
were previously submitted in April 1975.  In as much as the 
development requested by the December 2003 remand has been 
accomplished, these issues are also properly before the Board 
for appellate review at this time.   

The issues of entitlement to service connection for deformed 
fingers and toes; and for degenerative joint and disc disease 
of the lumbosacral spine are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran has diabetic retinopathy, for which service 
connection has been separately granted and refractive errors, 
which are developmental disorders and are not recognized as a 
disease for VA compensation purposes; there is no medical 
evidence to show that he has additional eye disease, 
including cataracts, that began during service, that is 
linked to some incident of service, or that was caused or 
aggravated by his service-connected sarcoidosis, to include 
treatment for same.  

3.  There is no medical evidence to show that the veteran has 
kidney disease that began during service, that is linked to 
some incident of service, or that was caused or aggravated by 
his service-connected sarcoidosis, to include treatment for 
same.  

4.  There is no medical evidence to show that the veteran has 
a stomach disorder that began during service, that is linked 
to some incident of service, or that was caused or aggravated 
by his service-connected sarcoidosis, to include treatment 
for same.

5.  The preponderance of the medical evidence is against a 
finding that the veteran has migraine headaches that began 
during service, was present within one year of service, or 
that is linked to some incident of service, to include an 
alleged head injury.

6.  The veteran's skin disorder, lichen planus, had its onset 
in service.  

7.  The veteran's axilla and groin are currently unremarkable 
for skin lesions secondary to sarcoidosis.  

8.  Prior to October 7, 1996, the veteran's service-connected 
sarcoidosis of the lungs was manifested by complaints of 
difficulty breathing at night and chest pain; his respiratory 
rate was 20 per minute; his lungs were clear of rales or 
rhonchi; a chest X-ray showed no evidence of acute 
cardiopulmonary disease or pulmonary fibrosis; pulmonary 
function tests were normal; and there was no evidence of more 
than slight dyspnea.  

9.  Since October 7, 1996, the veteran's service-connected 
sarcoidosis of the lungs has been stable without physiologic 
impairment; pulmonary function tests have been normal; it has 
not necessitated corticosteroids or involved the heart, and 
it has not resulted in progressive pulmonary disease.  

10.  The veteran's service-connected diabetes mellitus is 
manifested by a need for an oral hypoglycemic agent and one 
injection of insulin daily, without episodes of ketoacidosis, 
hypoglycemic reactions, hospitalizations, or other 
complications.  

11.  The veteran's service-connected hypertension is 
controlled by medication and does not result in diastolic 
blood pressure readings which are predominantly 110 or more 
with definite symptoms or systolic pressure predominantly 200 
or more.  

12.  The veteran is not blind nor is his visual acuity in 
both eyes permanently impaired or 5/200 or less as a result 
of service-connected disability.  The veteran does not have 
ankylosis of one or both knees or one or both hips, or loss 
of use of either hand or either foot as a result of a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder, to include as 
secondary to service-connected sarcoidosis or treatment for 
same, is not warranted.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 
4.9 (2005).  

2.  Service connection for a kidney disorder, to include as 
secondary to service-connected sarcoidosis or treatment for 
same, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).  

3.  Service connection for a stomach disorder, to include as 
secondary to service-connected sarcoidosis or treatment for 
same, is not warranted.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2005).  

4.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).    

5.  Service connection for the veteran's skin disorder, 
lichen planus, is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  

6.  The criteria for a disability rating in excess of 10 
percent for skin lesions of sarcoidosis of the axilla and 
groin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and Part 4, 
including §§ 4.7, 4.14, 4.20 and Codes 7801, 7803, 7804, 
7805, 7806, 7819 (2002, 2005).  

7.  The criteria for a rating in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 and Part 4, including 
§§ 4.7, 4.20 and Codes 6600, 6802 (1996).  

8.  The criteria for an initial disability rating in excess 
of 30 percent, for sarcoidosis of the lungs, from October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and Part 4, 
including §§ 4.7, 4.20 and Codes 6600, 6802 (1996); and Code 
6846 (2005).  

9.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 
Part 4, including § 4.7 and Code 7913 (2005).  

10.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and Part 
4, including Code 7101 (1997, 2005).  

11.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.808 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of January 2004 and May 
2005 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decisions that are the 
subject of this appeal.  However, those RO decisions were 
issued, before the enactment of VCAA.  The RO obviously could 
not inform the veteran of law that did not exist.  Moreover, 
in Pelegrini, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letters and other correspondence 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  While these were post 
decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  Most importantly, the January 2004 and May 2005 
VCAA compliant notices were sent to the veteran long before 
the RO's last adjudication of the case, for the February 2006 
supplemental statement of the case.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  Significantly, 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims 
addressed in this decision.  This includes private and 
government records which the veteran adequately identified 
and authorized VA to obtain.  All relevant Federal records 
have been obtained.  The service medical records are in the 
claims folder.  VA records have been obtained.  The veteran 
has been examined by VA and medical opinions rendered.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As explained 
in more detail below, multiple VA examinations in recent 
years have yielded sufficient information and opinions to 
adjudicate the service-connected claims (other than the low 
back and hand disabilities addressed in the remand appended 
to this decision) and findings adequate to adjudicate the 
increased rating claims plus the automobile and adaptive 
equipment claim on appeal.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but, for the 
service-connection claims, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  For 
the increased rating claims, the veteran was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection (other than a skin disease and 
the issues addressed in the remand below), and the 
preponderance of the evidence is against the increased rating 
claims and the claim for automobile and adaptive equipment, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  As for the 
claim allowed herein, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Treatise Evidence 

The veteran has submitted extensive evidence in the form of 
articles, treatises, and other writings on sarcoidosis and 
its secondary effects.  The Board has carefully reviewed 
these writings.  They show that sarcoidosis can cause wide 
ranging manifestations and that its treatment also has side 
effects.  However, these writings also show that the effects 
of the disease and its treatment are highly variable.  None 
of the writings submitted by the veteran show that with a 
diagnosis of sarcoidosis he must develop the disabilities, 
for which he is claiming benefits.  Neither do these writings 
demonstrate the extent of the secondary disabilities as 
required for rating.  This generic information from medical 
journals or treatises is too general and inconclusive and 
will not be repeated in detail in this decision.  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); Mattern v. 
West, 12 Vet. App. 222, 227 (1999); Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998); Wallin v. West, 11 Vet App. 509, 
513-14 (1998).  


Service Connection for an Eye Disorder.

Service connection requires that the claimant have the 
disability he is claiming.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2005); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Congenital or developmental defects and refractive 
error of the eyes are not disabilities within the meaning of 
the law providing compensation benefits.  38 C.F.R. 
§ 3.303(c); 4.9 (2005).  

The service medical records do not reflect any eye disease or 
injury.  When the veteran was hospitalized for Boeck's 
sarcoidosis, in February 1967, testing included a slit lamp 
examination of the eyes for sarcoid.  The results were 
normal.  There was no evidence of granuloma or uveitis.  In 
September 1967, the veteran's eyes were checked for sarcoid 
findings.  Numerous normal findings were reported.  The 
impression was no eye pathology.  On examination for 
separation from service, in October 1968, the veteran's eyes 
and ophthalmoscopic findings were normal.  Visual acuity was 
20/20, in both eyes.  

Thereafter, many years passed without any competent medical 
evidence relating to an eye disorder.  To the extent that the 
veteran is now contending that he had problems continually 
after service, his contentions are outweighed by the negative 
post-service medical evidence.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  

There is no competent medical evidence linking a current eye 
disability to service.  Further, the veteran does not contend 
that an eye disorder began in service.  Consequently, the 
Board must conclude that direct service connection for an eye 
disorder is not warranted.  

The veteran primarily contends that he has an eye disorder as 
the result of his service connected sarcoidosis.  As a lay 
witness, the veteran lacks the expertise and does not have 
the training or experience to diagnose a disability or to 
determine its etiology (or cause).  Thus his assertion that 
the service-connected sarcoidosis caused an eye disorder is 
merely the veteran's claim and not competent evidence.  
38 C.F.R. § 3.159(a) (2005); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The veteran underwent a VA eye examination in May 1993.  
Visual acuity was 20/20 in each eye without correction.  Slit 
lamp examination and other tests were within normal limits.  
It was the clinician's impression that the veteran had 
sarcoidosis in 1967 without ocular involvement.  

In April 1998, a private physician treating the veteran for 
his pulmonary symptoms, R. D. P., M.D., wrote that the 
veteran continued to suffer from manifestations of 
sarcoidosis, including dry eyes and blurred vision.  

Pursuant to VCAA, VA has obtained medical opinions on point.  
The eye examination in September 2001 resulted in a detailed 
report with extensive findings.  The examiner concluded that 
there was absolutely no evidence of ophthalmic involvement of 
sarcoidosis.  The examiner did note that the veteran had 
vessel tortuosity which was most likely congenital in nature, 
along with a low refractive error with presbyopia.  

VA clinical notes of September 2004 show uncorrected visual 
acuity of 20/30 and corrected visual acuity of 20/20, in both 
eyes.  The impressions were maximum visual acuity of 20/20, 
in each eye, hyperopic astigmatism and presbyopia.  

VA clinical notes of September 2005 show corrected visual 
acuity of 20/30 on the right and 20/25 on the left.  
Diagnoses included diabetes mellitus with very mild non-
proliferative diabetic retinopathy (which is service-
connected), mild cataracts in both eyes, and a refractive 
error.  There was no diagnosis of sarcoidosis or any of its 
manifestations.  The diabetic retinopathy has been service-
connected and rated separately.  

Dr. R. D. P., associated dry eyes and blurred vision with the 
veteran's sarcoidosis.  Since the witness is a medical 
doctor, this evidence is competent but its probative value is 
weakened by the fact that the physician's specialty is 
pulmonary medicine and, more importantly, he did not report 
examining the veteran's eyes, nor did he cite any clinical 
findings beyond the veteran's complaints.  On the other hand, 
the VA examiners in May 1993 and September 2001 provided 
detailed eye findings and they were quite emphatic that the 
veteran did not have any eye disease secondary to 
sarcoidosis.  Subsequent examinations have also provided 
detailed findings and have not disclosed any eye 
manifestations of sarcoidosis.  These detailed medical 
reports provide a clear preponderance of evidence which 
establishes that the veteran does not have eye disease caused 
or aggravated by sarcoidosis.  

The veteran has refractive errors, which are developmental 
disorders and are not recognized as a disease for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2005); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).  There is no medical 
evidence to show that he has additional eye disease, 
including cataracts that began during service, that is linked 
to some incident of service, or that was caused or aggravated 
by his service-connected sarcoidosis, to include treatment 
for same.  As the preponderance of the evidence is against 
the veteran's claim for service connection for an eye 
disorder (other than his already service-connected diabetic 
retinopathy), the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Service Connection for a Kidney Disorder  

The service medical records do not reflect any kidney disease 
or injury.  On examination for separation from service, in 
October 1968, the veteran's genitourinary system was normal.  
Thereafter, many years passed without any competent medical 
evidence as to any kidney disorder.  As noted above, evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson, supra.  
There is no competent medical evidence linking a kidney 
disability to service and it is not contended otherwise.  
Consequently, the Board must conclude that direct service 
connection for a kidney disorder is not warranted.  

There were no complaints or findings of a kidney disorder on 
the VA general medical examination in May 1993.  

VA examination of the veteran's genitourinary system in July 
1994 was reported to be totally negative except for 
impotence.  Blood and urine tests did not reveal any kidney 
abnormality.  

The veteran's assertions as to his service-connected 
sarcoidosis were considered on the September 2001 VA 
genitourinary examination.  The claims folder was reviewed.  
It was noted that sarcoidosis could cause kidney stones, but 
there was no evidence that the veteran ever had kidney 
stones.  The doctor noted that the veteran never had anything 
that would indicate renal involvement by sarcoidosis.  The 
doctor pointed out that blood urea nitrogen (BUN) and 
creatinine levels were absolutely normal.  The veteran had 
some mild lower urinary tract symptoms which were unrelated 
to sarcoidosis.  The physician concluded by reaffirming that 
there was no evidence of renal or kidney damage from 
sarcoidosis.  

As a lay witness, the veteran is not competent to diagnosis a 
kidney disorder.  38 C.F.R. § 3.159(a) (2005).  The opinion 
on the September 2001 VA examination is by a trained medical 
professional and is supported by review of the claims folder, 
examination of the veteran and laboratory studies.  The 
September 2001 examination provides the preponderance of 
competent evidence and establishes that the veteran does not 
have a kidney disorder that was caused or aggravated by his 
service-connected sarcoidosis, to include treatment for same.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for a kidney disorder, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.  




Service Connection for a Stomach Disorder  

The service medical records show the veteran had a stomach 
ache in September 1967.  It was treated.  No further stomach 
problems were reported during the remainder of the veteran's 
service.  On examination for separation from service, in 
October 1968, the veteran's abdomen and viscera were normal.  
Thereafter, many years passed without any competent medical 
evidence as to any kidney disorder.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson, at 1333.  There is no competent 
medical evidence linking an upper gastrointestinal disease to 
service.  Further, the veteran does not contend that a 
stomach disorder began in service.  Consequently, the Board 
must conclude that direct service connection for a stomach 
disorder is not warranted.  

On the May 1993 VA general medical examination, the veteran 
gave a history of peptic ulcer disease and did not report any 
current symptoms.  His abdomen was soft and benign, with no 
organomegaly or remarkable tenderness.  

In April and May 1994, the veteran was hospitalized following 
complaints of diarrhea.  His abdomen was soft, non-tender, 
non-distended, with no hepatosplenomegaly.  It was determined 
that the diarrhea was due to a change in medication.  There 
was no gastrointestinal diagnosis.  

On his July 1994 VA examination, the veteran claimed to have 
a stomach disorder as the result of his service-connected 
sarcoidosis.  He stated that he began having epigastric pain 
with nausea and vomiting in 1985.  He reported recurring 
epigastric discomfort, sometimes radiating up under his 
sternum.  It woke him up at night, about once a week.  He had 
epigastric pain if he skipped meals.  He took Zantac twice a 
day and was on a strict diet.  Examination of the abdomen 
revealed a huge back support with a transcutaneous electric 
nerve stimulator unit.  The abdomen had no masses, 
tenderness, organomegaly, costovertebral angle tenderness, 
inguinal hernias or scars.  There was no history of kidney 
stones.  There were no rectal abnormalities.  The physician 
observed that it was known that long-term steroid management 
does increase the possibility for formation of duodenal 
ulcers and gastritis.  However, subsequently dated medical 
records do not reflect disease involving the stomach.  A VA 
clinical note, dated in September 2004, shows the veteran's 
abdomen was nontender, with positive bowel sounds.  

While it is possible that the medication for sarcoidosis may 
cause stomach disorders, and the veteran reports that he had 
stomach disorders in the past, there is no competent evidence 
of current stomach pathology.  Pertinent findings have been 
normal for many years.  These medical reports constitute a 
preponderance of evidence and show that there is no current 
stomach disorder for which service connection could be 
granted.  As the preponderance of the evidence is against the 
veteran's claim for service connection for a stomach 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.  

Service Connection for Headaches.

The original service medical records do not contain any 
report of headaches or head injury during service.  On the 
October 1968 examination for separation from service, the 
veteran's head and neurologic status were normal.  

Organic disease of the nervous system may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In this case, there 
was no medical documentation of headaches or other neurologic 
disorder within the year after the veteran completed his 
active service.  

In June 1972, the veteran was examined at a private hospital 
for complaints of recurrent headaches.  He denied any other 
complaints.  He gave a history of sarcoidosis in service.   
Physical examination revealed normal findings.  The 
impression was headaches, probably tension, rule out 
sarcoidosis.  A sleep study was done with normal results.  

There were no complaints of headaches on the VA examination 
of September 1974.  

There was a complaint of blurred vision and headache in 
January 1975.  The report of the neurology consultation shows 
that the veteran reported that headaches began two weeks 
earlier.  The headaches were on top of his head and behind 
his eyes.  Pain was present almost daily, but varied in 
severity.  He also complained of blurred vision when the 
headaches were severe.  It was noted that an eye examination 
showed nothing abnormal.  Neurologic examination was within 
normal limits.  The impression was a normal neurological 
examination with no definite cause for the headache being 
evident.  

In January 1975, the veteran was admitted to a VA medical 
center for further testing.  It was noted that his sarcosis 
had been managed with Medrol in varying amounts and that 
seemed to stop his headache, blurred vision and chest pains.  
His medication was changed to Prednisone.  A note, dated in 
late January 1975, shows that the veteran's headaches had 
increased in intensity and duration.  Medications included 
Prednisone, 60 milligrams.  

There were no complaints of headache on the August 1975 VA 
examination.  

In March 1976, the veteran's head was normocephalic.  Eyes 
and ears were normal.  The cranial nerves were intact.  The 
examiner commented that he could not find any abnormality on 
physical examination.  The examiner was not sure what was 
causing the veteran's headaches, blurred vision, and night 
sweats.  

On the July 1977 VA examination, there were complaints of 
night sweats and morning sickness, but no mention of 
headaches.  

On the May 1993 VA examination, the veteran ascribed migraine 
headaches and other symptoms to his sarcoidosis.  The 
neurologic portion of the examination was nonfocal.  The eye 
examination provided detailed findings and the doctor 
concluded that the veteran had a history of sarcoidosis with 
no ocular involvement at present.  

The veteran was examined by a private neurologist in May 
1993.  The veteran told of being struck by a car in April 
1993 and his complaints included headaches.  Examination of 
his head, eyes, ears, nose and throat showed him to be 
normocephalic.  Cranial nerves were equal and intact, 
bilaterally.  Cerebellar testing was normal.  The diagnoses 
were a herniated degenerative intervertebral disc, L4-L5 and 
possible essential hypertension.  There was no diagnosis as 
to the headaches.  

As the result of a reaction to medication, the veteran was 
hospitalized for approximately a month in April and May 1994.  
There were no complaints of headache, nor was there any 
record of a migraine or treatment.  

On VA neurologic examination in July 1994, the veteran 
reported having a headache in service, in 1967.  It was 
described as sharp in character starting at the base and 
going to the top of his head.  It would last 10 to 15 minutes 
and occur about four times a day.  It was accompanied by 
photophobia, nausea, and, at times, vomiting and fainting 
spells.  Following service, his headaches came and went with 
photophobia and nausea occurring 4 to 5 times a month.  From 
1985, they occurred 2 to 3 times a week, lasting 10 to 15 
minutes.  He still had nausea and photophobia, which 
responded to laying down for 45 minutes.  Ibuprofen relieved 
his headaches.  Neurologic testing did not disclose any 
significant abnormality.  The diagnosis was history of 
headache with recurrence, without any intracranial process.  

In his report of the veteran's March 1998 examination, Dr. R. 
D. P. wrote that the veteran's head was normocephalic.  
Neurologic findings were normal, except for decreased deep 
tendon reflexes.  Diagnoses were sarcoidosis, diabetes 
mellitus, and hypertension.  In April 1998, the doctor wrote 
that the veteran continued to suffer from manifestations of 
sarcoidosis, including headaches.  

The report of the April 1998 VA neurologic examination 
resulted in a diagnosis of migraine cephalgia.  There was no 
opinion as to its connection to service or to a service-
connected disability.  

The report of a VA neurologic examination is dated in 
September 2001.  The veteran reported that he had headaches 
since 1968 when he fell off a troop carrier and sustained a 
head injury.  He described the headaches as occurring 4 to 5 
times a week and last 30 to 40 minutes.  There was 
photophobia, as well as occasional nausea and vomiting.  He 
said the headache were very severe, incapacitating and 
prostrating.  Cranial nerves were intact.  Motor and sensory 
examinations were normal.  Diagnoses included migraines and 
cephalgia.  

The same VA consultant examined the veteran again in April 
2002.  The doctor reviewed the claims folder and noted that 
the veteran stated that he fell the equivalent of 3 stories 
from a troop carrier and had a very severe injury which 
required his hospitalization for 18 days.  He stated that he 
had headaches since then.  The doctor noted that the fall was 
documented in a service medical record dated February 16, 
1967.  The veteran reported that he had occiptal and frontal 
headaches with blurred vision which occurred 4 to 5 times a 
week and lasted 30 to 40 minutes.  There was photophobia, as 
well as occasional nausea and vomiting.  He said the 
headaches were very severe, incapacitating and prostrating.  
Cranial nerves were intact.  Motor and sensory examinations 
were normal.  Diagnoses were migraines and cephalgia.  The 
doctor expressed the opinion that the veteran's headaches 
were largely due to the head injury.  

A VA examination was conducted in November 2004.  There was a 
complaint of headaches.  Examination of the veteran's head 
showed it to be atraumatic and normocephalic.  His cranial 
nerves were intact and other neurological findings were 
normal.  There was no diagnosis of headaches or migraine.  

The file contains VA clinical notes from September 2002 to 
June 2005.  These show that migraine headaches were carried 
on the list of the veteran's problems.  The notes do not 
reflect any complaints, findings or reports of treatment 
relative to migraine headaches.  

Analysis 

The veteran may well have some headaches related to his 
service-connected sarcoidosis or hypertension.  These are 
compensated as part of those service-connected disabilities.  
The veteran has been examined several times, and none of the 
examiners has linked migraine headaches or a migraine 
syndrome to his sarcoidosis or to any other service-connected 
disability.  This claim is for migraine headaches as a 
separate and distinct disability.  

Physicians have linked the migraines to a fall in service.  
The veteran has been asserting that he has migraine headaches 
as the result of a fall from a troop carrier during service.  
To support that claim, he has submitted copies of service 
medical records which show that he fell from a troop carrier 
and that he had migraine headaches during service.  
Unfortunately, the records submitted by the veteran differ 
from the original records.  The original records are devoid 
of these annotations about a fall from a troop carrier or 
migraines during service.  The Board finds that the original 
records are the most probative evidence and that the records 
showing a fall from a troop carrier or migraines during 
service are not correct and not credible.  

The fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  In that case, the Court, citing its 
decisions in Swann and Reonal, reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  The Board may 
not, however, disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran. 

In this case, the nexus opinions linking current headaches to 
in-service trauma are based upon an inaccurate factual 
background because the service medical records (SMRs) 
furnished by the veteran were altered; the original SMRs are 
devoid of any reference to a head injury.  There is no 
suggestion that the alterations were from the service 
department or another recognized official source.  It is also 
pertinent to note that the separation examination was 
negative for any pertinent abnormal findings.  Under these 
circumstances, the opinion linking a current headache 
disorder to an alleged in-service injury not documented in 
the original SMRs is of no probative value.  Reonal, supra.  
It is interesting to note that the Railroad Retirement Board 
hearing officer found that falsified information had been 
submitted for that claim.  Also, it is noteworthy that the 
diagnoses of migraine have been based solely on the veteran's 
complaints, without any objective findings.  In July 1994, 
the veteran reported that the migraine headaches occurred 4 
to 5 times a month; however, shortly before, when he was 
hospitalized for about a month, in April and May 1994, there 
was no record of any such headaches or their treatment.  
Further, the recent VA clinical notes cover a significant 
period of time without any indication of continuing problems 
with headaches, or a need for treatment.  

In conclusion, the Board finds that the original service 
medical records provide the most probative evidence as to the 
veteran's diseases and injuries during service.  They show 
that he was symptomatic in February 1967 and was hospitalized 
and examined in great detail in March 1967, which resulted in 
the diagnosis of sarcoidosis and that disability is rated 
based upon all of the residuals, to include headaches.  The 
credible service medical records show no head injury or 
residuals of head trauma.  Consequently, while the veteran is 
competent to assert that he had a head injury in service, the 
preponderance of the most credible and probative evidence 
establishes that he did not sustain a head injury during 
service and the claimed migraine headaches did not begin 
during service, nor are they otherwise linked to service.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for migraine headaches, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.  




Service Connection for a Skin Disorder, to include Lesions of 
the Hands, Chest, Back, Neck, Buttocks, Legs, and Feet

The service medical records contain a clinical note dated in 
July 1967.  The veteran complained of foot troubles.  His 
feet were sore between the toes.  Water blisters were noted.  
The assessment was athlete's foot. 

In October 1967, there was a notation of alopecia areata.  In 
April 1968, there was a report of increased alopecia.  The 
report of a consultation at a dermatology clinic, in April 
1968, shows that the veteran had alopecia areata on his 
scalp.  There was mild dyshidrosis.  Medication was 
recommended.  In May 1968, it was noted that the veteran's 
hands started having a rash again and there were two more 
spots of baldness on his head.  

In June 1968, it was noted that the patches of alopecia were 
not responding to the medicated cream.  It was reported that 
there were erythematous, tender papules at the site of the 
alopecia.  Other medication was recommended.  The papules 
were biopsied.  The test results were consistent with 
alopecia areata, with subacute folliculitis.  Examination of 
the veteran's scalp revealed new lesions in uninvolved areas.  

The report of the October 1968 examination for separation 
from service shows the veteran's skin was normal.  

In March 1976, the veteran was noted to have tinea pedis of 
both feet.  A consultation report confirmed the diagnosis of 
tinea pedis, there being dry scaling around the periphery and 
interdigital maceration.  KOH was positive.  

The report of the May 1993 VA examination of the veteran's 
skin shows the veteran complained of a skin rash which he 
said had been intermittently present since service.  The 
right side of his neck and right antecubital fossa showed 
slight hyperpigmentation with slight erythema.  KOH 
examination of the right antecubital fossa was negative.  On 
his right lower leg, there were several slightly violet to 
brown papules which appeared lichenified.  Diagnoses were 
history of pulmonary sarcoid, probable eczema of the right 
neck and right antecubital fossa, and right lower leg, 
probable lichen simplex versus cutaneous sarcoid.  

The veteran was hospitalized in April 1994 for a reaction to 
medication.  His skin had an erythematous patchy rash 
throughout.  A punch biopsy of the skin was diagnosed as 
showing perivascular chronic inflammation with occasional 
eosinophils.  It was commented that the changes were 
nonspecific and could be a drug eruption or viral exanthem.  

On his July 1994 VA examination, the veteran reported that he 
stopped using steroid medication in 1986 and developed skin 
lesions on his axillae, legs, neck and face.  He was placed 
back on steroid creams, which helped alleviate the skin 
lesions.  They were worse in the summer.  In 1994, he had an 
episode of sarcoidosis with a fever and was placed back on 
steroids for a limited time, which brought the skin lesions 
under control.  Examination of his face disclosed no lesions.  
His neck had a 2 inch scar on the right, which was well 
healed.  The right axillary area had a rash 3 by 3 inches, 
with a nodular area laterally.  Another rash was present in 
the groin.  The rashes caused itching and were made worse by 
heat.  The diagnosis was skin lesions of sarcoidosis in the 
axilla and groin, at the present time symptomatic, controlled 
by steroid cream.  

The veteran was examined by a dermatologist, for VA, in 
September 2001.  He recited a history including sarcoidosis 
and lichen planus.  He complained of pain and ulcerations.  
Examination disclosed ulcerated lesions which were flaking 
and scaling and inflammatory on his right and left buttocks 
and legs.  The lesions were large, ulcerated, and crusting.  
Diagnoses were diabetes mellitus, hypertensive vascular 
disease, sarcoidosis by history and lichen planus by history.  

The dermatologist again examined the veteran in May 2002.  
The veteran provided a history and complained of an eruption 
which spread over his entire body after he stopped taking 
steroids.  Examination of the thighs revealed some darkened 
cicatrical appearing nodules on the anterior thigh.  There 
were similar lesions on the left anterior tibial region on 
the left thigh and some involvement of the right anterior 
tibial region, posterior left thigh and posterior right 
thigh.  In the left gluteal area, the veteran had some very 
significant darkened nodule formation.  There were other 
cicatrical changes on the lateral left thigh.  There was a 
small nodule on the medial aspect of the left hand.  The 
right hand was clear.  The chest, back, and neck were clear.  
There was some blistering on the feet.  The toenails of the 
right foot were thickened and the foot had some scaling.  
Examination of the groin and axilla was unremarkable.  Some 
of the veteran's skin lesions had some mild erosion and some 
thickening and crusting.  Diagnoses were lichen planus and 
sarcoidosis.  

In June 2002, the dermatologist reported reviewing the 
veteran's claims folder.  He noted that a previous biopsy and 
his recent clinical findings were consistent with lichen 
planus.  The doctor explained that lichen planus is not 
associated with sarcoidosis.  However, the doctor expressed 
the opinion that it was as likely as not that the lichen 
planus was associated with the veteran's military service.  

Lichenification on the right and left thighs were noted on VA 
dermatology consultation in October 2002. 

Analysis

The service medical records document skin lesions during 
service.  There have been various skin complaints and 
findings, from time to time since service.  In June 2002, a 
private dermatologist, working for VA, examined the veteran 
in detail and reviewed his records.  The physician concluded 
that it was as likely as not that the veteran's lichen planus 
was associated with the veteran's military service.  There is 
no competent medical opinion to the contrary.  The Court has 
held that VA must base its decisions on medical evidence.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Therefore, the Board concludes that the veteran's lichen 
planus had its onset in service and that it is service-
connected.  As explained below, while the veteran is already 
service-connected for a skin disease, skin lesions secondary 
to sarcoidosis involving the axilla and groin, the grant of 
service connected here is for lichen planus, a skin disease 
separate and distinct from his other service-connected skin 
disease and involving different areas of the body.


Disability Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Entitlement to a Disability Rating in Excess of 10 Percent 
for Skin Lesions of Sarcoidosis of the Axilla and Groin.

Some of the criteria for rating skin diseases changed during 
the course of the appeal.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes or regulations 
liberalizing the criteria for entitlement to compensation . . 
. may be applied to pending claims because their effect would 
be limited to matters of prospective benefits."); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, VA must evaluate the appellant's claims under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to the 
effective date for the amended criteria, VA cannot apply the 
revised regulations.  Id.

There is no specific diagnostic code for rating the skin 
lesions of sarcoidosis.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2005).  
In this case, the Board's review indicates that the service-
connected skin condition is best rated as eczema or scarring.  

Prior to August 30, 2002, eczema was rated as follows:  
With ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally repugnant..50 
percent
With exudation or itching constant, extensive 
lesions, or marked 
disfigurement..................................
................................30 percent
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area...........................................
.....10 percent
With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small 
area.....................................0 
percent
38 C.F.R. § 4.118, Code 7806 (2002).  

Effective August 30, 2002, eczema will be rated as follows:  
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month 
period............60 percent
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period.........................................
.....................................30 percent
At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the past 
12-month period.....10 percent
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period.................0 percent; 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.  
38 C.F.R. § 4.118, Code 7806 (2005).  

Prior to August 30, 2002, scars were rated as 10 percent 
disabling if superficial, poorly nourished, with repeated 
ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars were also rated on limitation of function of 
part affected.  38 C.F.R. § 4.118, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply.  

Unstable superficial scars will be rated as 10 percent 
disabling.  
      Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
      Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803 
(2005).  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
      Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
      Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804 (2005).  

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805 (2005).  

Prior to August 30, 2002,  Third degree burn scars were rated 
as follows:                   
      Area or areas exceeding 1 square foot (0.1 sq. m.)	
	40 percent
      Area or areas exceeding one-half square foot (0.05 sq. 
m.)	30 percent
      Area or areas exceeding 12 square inches (77.4 sq. cm.)
	20 percent
Area or areas exceeding 6 square inches (38.7 sq. cm.)	
	10 percent
Note (1): Actual third degree residual involvement 
required to the extent shown under 7801.                                         
Note (2): Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined.         
38 C.F.R. Part 4, § 4.118, Code 7801 (2002).  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows:
Area or areas exceeding 144 square inches (929 sq.cm.)
	40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)	
	30 percent
      Area or areas exceeding 12 square inches (77 sq. cm.)	
	20 percent
      Area or areas exceeding 6 square inches (39 sq. cm.)	
	10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
      Note (2): A deep scar is one associated with underlying 
soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7801 (2005).  

The report of the May 1993 VA examination of the veteran's 
skin does not show any lesions of the axilla and groin.  

On his July 1994 VA examination, the veteran reported that he 
stopped using steroid medication in 1986 and developed skin 
lesions on his axilla, legs, neck and face.  He was placed 
back on steroid creams, which helped alleviate the skin 
lesions.  They were worse in the summer.  In 1994, he had an 
episode of sarcoidosis with a fever was placed back on 
steroids for a limited time, which brought the skin lesions 
under control.  Examination disclosed the right axillary area 
had a rash 3 by 3 inches, with a nodular area laterally.  
Another rash was present in the groin.  The rashes caused 
itching and were made worse by heat.  The diagnosis was skin 
lesions of sarcoidosis in the axilla and groin, at the 
present time symptomatic, controlled by steroid cream.  

The veteran was examined by a dermatologist, for VA, in 
September 2001.  He recited a history including sarcoidosis 
and lichen planus.  He complained of pain and ulcerations.  
Examination disclosed ulcerated lesions which were flaking 
and scaling and inflammatory on his right and left buttocks 
and legs.  There was no report of rashes or lesions in the 
axilla or groin.  

The dermatologist again examined the veteran in May 2002.  
Examination of the groin and axilla was unremarkable.  

In June 2002, the dermatologist reported reviewing the 
veteran's claims folder and expressed the opinion that it was 
as likely as not that the veteran's lichen planus was linked 
to his military service.  He did not identify any current 
rash or lesions of the axilla or groin.  

The report of an October 2002 VA dermatology consult shows 
lesions on the right ad left thighs.  There was no report of 
involvement of the axilla or groin.  

The veteran was examined for VA, in November 2004.  The 
doctor noted the veteran's complaints of rashes, sores, hives 
and dark moles.  Examination of the skin showed no rashes and 
no subcutaneous nodules.  

The record includes VA clinical notes.  The June 2005 
dermatology note shows that the veteran's skin was warm and 
dry, with normal turgor.  There were no open lesions or 
rashes.  There were no hyperkeratotic lesions.  His nails 
were elongated, discolored and thickened.  The assessment was 
onychodystrophy.  The veteran's nails were treated to reduce 
thickness and length.  

Analysis

The service-connected skin lesions of sarcoidosis of the 
axilla and groin are currently rated as 10 percent disabling.  
Prior to August 30, 2002, the 10 percent evaluation would 
have been appropriate if the lesions were analogous to a 
tender and painful scar or a scar that was poorly nourished 
with repeated ulceration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  A higher rating would require that the scars limited 
the function of the parts affected.  38 C.F.R. § 4.118, Code 
7805 (2002).  In this case, there is no evidence of such 
limitation.  

Considering other criteria, prior to August 30, 2002, a 
higher rating, 20 percent, could be assigned for scarring 
which exceeded 12 square inches.  38 C.F.R. Part 4, Code 7801 
(2002).  Here there is no evidence that there are lesions 
affecting that large an area.  

Looking to the old criteria for rating eczema, a 10 percent 
rating would be appropriate for exfoliation, exudation or 
itching involving an exposed surface or extensive area.  The 
next higher rating, 30 percent would require constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  In this case, there is no competent evidence 
of those requirements.  In fact, the examination reports 
indicate that the axillae and groin are unremarkable.  

As noted above, VA must evaluate the appellant's claims under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The new rating 
criteria are not retroactive and must be applied as of the 
effective date of the change.  Kuzma, supra; VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Turning to the new criteria, effective August 30, 2002, the 
Board again notes that the current 10 percent rating is 
appropriate where the disability is analogous to a painful or 
unstable scar.  38 C.F.R. Part 4, Code 7803, 7804 (2005).  A 
higher rating would require that the scars limited the 
function of the parts affected.  38 C.F.R. § 4.118, Code 7805 
(2005).  In this case, there is no evidence of such 
limitation.  

Rating based on area of the scarring still requires that it 
exceed 12 square inches for the next higher, 20 percent, 
rating.  38 C.F.R. Part 4, § 4.118, Code 7801 (2005).  The 
evidence indicates that the axilla and groin are 
unremarkable.  There is no evidence of skin changes which is 
analogous to scarring exceeding 12 square inches.  

Turning to the criteria for eczema, effective August 30, 
2002, a 10 percent rating would be appropriate for 
involvement of up to 20 percent of the body area.  The 
veteran's axillae and groin do not exceed those parameters 
and would not warrant a higher rating under the new criteria 
for eczema.  A 30 percent rating requires involvement of 20 
to 40 percent of the body area and there is no competent 
evidence of involvement that extensive.  A 30 percent rating 
may also be assigned if systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Code 7806 (2005).  In this case, the veteran is 
already being compensated for the use of steroids.  38 C.F.R. 
§ 4.104, Code 6846 (2005).  Regulations prohibit compensating 
the same symptoms twice under different diagnostic codes.  
38 C.F.R. § 4.14 (2005).  Moreover, as discussed below, the 
preponderance of evidence establishes that the veteran is not 
currently using corticosteroids.  

While the veteran may feel that his skin lesions of 
sarcoidosis of the axilla and groin is so severe as to 
warrant a higher rating, the reports from the trained medical 
professionals are significantly more probative in determining 
the extent of the disability.  In this case, the medical 
reports provide a preponderance of evidence which shows that 
the skin lesions of sarcoidosis of the axilla and groin do 
not approximate any applicable criteria for a higher rating.  
As the preponderance of the evidence is against the veteran's 
claim for a higher rating for skin lesions of sarcoidosis of 
the axilla and groin, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); See Gilbert; Ortiz.  

Entitlement to an Initial Disability Rating in Excess of 10 
Percent for Sarcoidosis of the Lungs Prior to October 7, 
1996.  

Prior to October 7, 1996, there were no specific rating 
criteria for sarcoidosis.  The disorder was rated by analogy 
to a disability which was "a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous."  38 C.F.R. § 4.20 (1996).  Thus, the veteran's 
sarcoidosis was rated by analogy to pneumoconiosis, using 
Diagnostic Code 6802.  Pursuant to that rating code, a 10 
percent evaluation contemplates that the disorder is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  The next higher evaluation, a 
30 percent rating, required considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion that is confirmed by 
pulmonary function tests.  38 C.F.R. § 4.97, Diagnostic Code 
6802 (1996).  

The Board has also considered rating the disability as 
bronchitis.  A noncompensable evaluation was assigned for 
mild chronic bronchitis manifested by slight cough, no 
dyspnea, and few rales.  A 10 percent evaluation was provided 
for a moderate chronic bronchitis manifested by considerable 
night or morning coughing, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent rating required a 
moderately severe; persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, beginning chronic 
airway obstruction.  38 C.F.R. Part 4, Code 6600 (1996).  

On examination in July 1994, it was noted that the veteran's 
sarcoidosis was currently inactive, although its treatment 
required methyl prednisolone, 100 milligrams per day.  
Symptoms since service included some shortness of breath and 
right sided chest pain.  He currently had difficulty 
breathing at night and chest pain.  On the respiratory 
examination, the respiratory rate was 20 (per minute).  The 
lungs were clear of rales or rhonchi.  The diagnosis was 
history of sarcoidosis, inactive, 1967, with minimal 
symptoms.  A chest X-ray was read as showing no evidence of 
acute cardiopulmonary disease.  Pulmonary function tests were 
normal.  These test results provide the most probative 
evidence as to the extent of the sarcoidosis of the lungs, 
prior to October 7, 1996.  The numerous normal test results 
provide a preponderance of evidence which shows that the 
disability did not meet any criteria for a rating in excess 
of 10 percent, applicable prior to October 7, 1996.  New 
rating criteria, effective October 7, 1996, provided a basis 
for a 30 percent rating; however, the new rating criteria are 
not retroactive and can only be applied as of the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).  As 
the preponderance of the evidence is against the veteran's 
claim for an initial disability rating in excess of 10 
percent for sarcoidosis of the lungs prior to October 7, 
1996, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); See 
Gilbert; Ortiz.  

Entitlement to a Disability Rating in Excess of 30 Percent 
for Sarcoidosis of the Lungs, from October 7, 1996

Effective October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Code 6846, a noncompensable rating is provided for 
sarcoidosis manifested by chronic hilar adenopathy with 
stable lung infiltrates without symptoms or physiologic 
impairment.  The next higher evaluation of 30 percent 
requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  Cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment, requires a 100 percent evaluation.  

The veteran was admitted to a VA medical center in April 1994 
for what turned out to be a reaction to a change in 
medication for hypercholesteremia.  During his stay, he was 
treated with steroids.  The hospital summary shows that these 
were tapered off and the discharge medications did not 
include steroids.  

The report of a July 1994 VA examination listed the veteran's 
medications as including methylprednisolone, 100 milligrams a 
day.  However, this appears to be based on the veteran's 
recollection and partial records from the April 1994 
hospitalization.  More probative evidence is found in a list 
of outpatient medications provided to the veteran in 1993 and 
1994.  Corticosteroids are not included.  

The report of a September 2001 consultation shows that the 
veteran had been on high dosage steroids and had been off 
steroids since 1996.  He complained of a chronic cough, which 
the doctor felt to be consistent with bronchitis.  The 
veteran reported that he became short of breath on minimal 
exertion, could not walk without a cane, could not climb 
steps, and could not lift heavy objects.  He said he suffered 
from fever and night sweats.  Examination of the chest showed 
it to be of normal shape and configuration, bilaterally 
symmetrical.  Vocal fremitus and vocal resonance were 
decreased.  Rare rhonchi were heard on auscultation.  The 
doctor commented that the veteran's pulmonary sarcoidosis was 
stable and he did not require steroids.  He did not 
experience respiratory failure.  Examination did not reveal 
any significant fibrosis.  His shortness of breath was 
considered to be moderate to severe exertional dyspnea.  
There was no ventilatory defect on pulmonary function 
testing.  The doctor felt that the veteran's pronounced 
impairment of body rigor was secondary to steroid therapy for 
his sarcoidosis.  

Recent clinical notes contain a list of the medications 
prescribed for the veteran in October 2003 and August 2005.  
Neither list includes corticosteroids.  

These records of what is actually being delivered to the 
veteran provide the most probative evidence as to his 
medications and show, by a preponderance of evidence, that he 
is not currently taking corticosteroids and has not been 
taking them since his 1994 hospitalization.  Thus, during the 
entire period from October 7, 1996, he does not have 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control and does not 
warrant a 60 percent evaluation.  Also, the extensive medical 
evaluations have not shown cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment, as required for a 100 percent evaluation 
under the new rating criteria.  

The note that follows that code shows that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

Effective October 7, 1996, chronic bronchitis will be rated 
as follows:  

Forced Expiratory Volume in one second (FEV-1) 
less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) 
less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient 
oxygen therapy:	    100 percent;  

FEV-1 of 40 to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 
to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit):				      
60 percent;  

FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 
65 percent predicted:					
					      30 percent;  

FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 
80 percent predicted;					
					      10 percent;

Were the requirements for a 10 percent rating 
are not met:							
		        0 percent.  
38 C.F.R. Part 4, including § 4.31 and Code 6600, effective 
October 7, 1996.  61 Fed. Reg. 46720 46728, 46729 (Sep. 5, 
1996).  

The VA pulmonary function test of July 1994 was interpreted 
as normal.  The best test result of the FEV-1 was 98.17 
percent, which would not support a compensable rating.  The 
best test of the FEV-1/FVC had results of 99.82 percent, 
which again would not support a compensable result.  

The veteran's pulmonary function was tested again in March 
1998.  The FEV-1 was 99 percent.  The FEV1/FVC was 97 
percent.  The DLCO was 100 percent.  Again, none of these 
tests results would support a compensable evaluation.  

The report of a pulmonary consultation, by a private 
physician, in September 2001, shows that pulmonary function 
test results were FEV-1 87 percent, FEV-1/FVC 89 percent and 
DLCO 86 percent.  

On the VA pulmonary function test of September 2001, the best 
test result of the FEV-1 was 117 percent, which would not 
support a compensable rating.  The best test of the FEV-1/FVC 
had results of 130 percent, which again would not support a 
compensable result.  

The veteran's pulmonary function was tested again in November 
2004.  The FEV-1 was 110.9 percent.  The FEV1/FVC was 123.1 
percent.  The DLCO was 104.0 percent.  Again, none of these 
tests results would support a compensable evaluation.  
Moreover, the doctor who did the November 2004 examination 
reported that the veteran had normal findings on the physical 
examination and his pulmonary function testing was normal.  

In conclusion, the medical reports from the trained medical 
professionals provide the most probative assessment of the 
veteran's disability, and in this case, established by a 
preponderance of evidence that his sarcoidosis of the lungs 
did not meet any applicable criteria for a rating in excess 
of 30 percent, from October 7, 1996.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Entitlement to an Initial Disability Rating in Excess of 40 
Percent for Diabetes Mellitus 

Diabetes is rated as follows: 
      Requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated:                      
100 percent; 
      Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated:   
                                                                                                         
60 percent; 
	Requiring insulin, restricted diet, and regulation 
of activities:        40 percent; 
	Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet:                                                                                 
20 percent; 
	Manageable by restricted diet only:                                     
10 percent. 
38 C.F.R. § 4.119, Code 7913 (2005).

The veteran was afforded a VA examination for his diabetes in 
September 2001.  It was noted that there had been no episodes 
of ketoacidosis or hypoglycemic reaction and no 
hospitalizations for diabetes mellitus.  As to diet, the 
veteran said he watched what he ate.  His activities were 
restricted in that he could not climb or run.  There were no 
cardiac or vascular symptoms.  Peripheral blood vessels 
pulsated bilaterally and equally.  There were no neurologic 
symptoms.  It was noted that the veteran took both oral 
hypoglycemic agents and insulin.  He saw his diabetic doctor 
every two months.  There was no pruritus.  Blood pressure was 
within normal limits.  Neurological examination showed no 
deficits.  There were no bowel or bladder problems.  The 
diagnosis was diabetes mellitus.  

VA clinical notes reflect continued care for the veteran's 
diabetes mellitus.  The prescription list of October 2003 
shows the veteran was taking Glipizide tablets, by mouth, two 
10 milligram tablets twice a day for diabetes, and an insulin 
injection of 5 units a day.  The August 2005 list shows the 
veteran was taking Glipizide tablets, by mouth, one 10 
milligram tablets twice a day for diabetes, and an insulin 
injection of 10 units a day.  

The records reflect consistently negative findings and do not 
show episodes of ketoacidosis, hypoglycemic reactions, 
hospitalizations, or other complications.  That is the 
medical findings support the conclusion that the veteran does 
not have any of the disability manifestations required for a 
rating in excess of 40 percent.  These records of the 
veteran's care provide the preponderance of evidence and 
clearly demonstrate that his diabetes mellitus does not 
approximate the criteria for a 40 percent rating.  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for diabetes mellitus, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.  

Entitlement to an Initial Disability Rating in Excess of 10 
Percent for Hypertension

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure 
predominantly 130 or more and severe symptoms was assigned a 
60 percent evaluation.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms was assigned a 40 percent evaluation.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more with definite symptoms was assigned 
a 20 percent evaluation.  Hypertensive vascular disease with 
diastolic pressure predominantly 100 or more was assigned a 
10 percent evaluation.  Note 1: For the 40 percent and 60 
percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2: When 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997) 
(effective prior to January 12, 1998).  

The new rating criteria, in effect from January 12, 1998, 
state that hypertensive vascular disease (hypertension and 
isolated systolic hypertension) with diastolic pressure 
predominantly 130 or more is assigned a 60 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 120 or more is assigned a 40 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, is assigned a 20 percent 
evaluation.  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is assigned a 10 percent evaluation.  38 C.F.R. § 4.101, 
Diagnostic Code 7101 (2005) (effective from January 12, 
1998).  

The Board has carefully reviewed the records and finds that 
there are many blood pressure readings.  The diastolic 
readings are clearly not predominantly 110 or more, nor does 
the medical evidence show that the systolic pressures have 
been predominantly 200 or more, as required for the next 
higher rating (20 percent).  

For example, on the July 1994 VA examination, the veteran's 
blood pressure was 120/80.  

On VA examination for hypertension, in April 1998, blood 
pressure readings were 132/90 sitting and 128/86 standing.  

On VA examination for hypertension, in September 2001, the 
veteran complained of blurred vision.  Examination of the 
heart showed it to be within normal limits.  There was a 
normal sinus rhythm, without rubs, thrills or murmurs.  The 
doctor reported that there was no evidence of complications.  
The diagnosis was essential hypertension, treated, improved.  

On VA examination in November 2004, the veteran's blood 
pressure was 135/80.  

The VA clinical note of August 2005 shows a reading of 
148/84.  

As the blood pressure readings are not predominantly 110 or 
more with definite symptoms (prior to January 12, 1998), or 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, (from January 12, 1998), there is no basis under 
the old or new rating criteria for a higher rating.  This 
disability is rated on the recorded blood pressure readings 
and those readings provide a preponderance of evidence that 
the criteria for a higher rating are not met.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
supra; Ortiz, supra.  

Other Criteria and Extraschedular Rating  

For each of the disabilities evaluated in this case, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that any of his service-connected disabilities 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to Automobile and Adaptive Equipment or for 
Adaptive Equipment Only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2005).  

The law also provides that a veteran may be entitled to ONLY 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.808(b)(1)(iv) (2005).  See also 38 C.F.R. § 3.350(b) 
(2005).  

The August 2005 VA examination of the veteran's eyes showed 
his corrected visual acuity to be 20/30 on the right an 20/25 
on the left.  All fields of gaze were full.  The assessment 
was diabetes with very mild diabetic retinopathy and mild 
cataracts of both eyes, surgery not indicated.  This evidence 
shows that while the veteran does have some service-connected 
visual impairment, he does not have visual defects which are 
so severe as to meet the requirements for entitlement to an 
automobile and adaptive equipment.  Further, the examinations 
of record make it clear that the veteran does not have any of 
the severe service-connected orthopedic disabilities that 
would qualify him for this benefit.  

The medical records provide the most probative evidence, and 
on this issue, establish by a preponderance of evidence that 
the veteran does not have the service-connected visual or 
orthopedic disabilities required for entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); See 
Gilbert; Ortiz.  


ORDER

Service connection for an eye disorder, to include as 
secondary to service-connected sarcoidosis, including 
treatment for same, is denied.  

Service connection for a kidney disorder, to include as 
secondary to service-connected sarcoidosis, including 
treatment for same, is denied.  

Service connection for a stomach disorder, to include as 
secondary to service-connected sarcoidosis, including 
treatment for same, is denied.  

Service connection for migraine headaches is denied.  

Service connection for a skin disorder, lichen planus, is 
granted.  

A disability rating in excess of 10 percent for skin lesions 
of sarcoidosis of the axilla and groin is denied.  

An initial disability rating in excess of 10 percent for 
sarcoidosis of the lungs prior to October 7, 1996 is denied.  

A disability rating in excess of 30 percent for sarcoidosis 
of the lungs, from October 7, 1996 is denied.  

An initial disability rating in excess of 40 percent for 
diabetes mellitus is denied.  

An initial disability rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.  


REMAND

A private physician, R. D. P., M.D., reported that his 
examination of the veteran, in March 1998, disclosed 
deformities of the distal interphalangeal joint of the right 
little finger, as well as deformity and arthritis of the 
distal interphalangeal joint of the right middle finger.  

The veteran was examined for joint deformities, by VA, in 
September 2001.  It was reported that X-rays of the hands 
were normal, except for degenerative changes in the right 
thumb.  X-rays of the feet showed Achilles spurs on the right 
and left heels.  Diagnoses were normal examination of the 
bilateral hands and normal examination of the bilateral feet.  
The doctor stated that his examination did not reveal any 
deformity of the hands or feet attributable to sarcoidosis or 
to the medication used to treat sarcoidosis.  

The report of a X-ray study of the veteran's hands, in 
September 2005, shows that it was compared with films of 
August 2001.  A probable nonacute post traumatic change in 
the tuft of the distal phalanx of the left fourth finger was 
suggested.  Arthritic changes were present bilaterally in the 
hands and wrists involving multiple joints.  Overall, the 
changes were mild.  They appeared most advanced in the distal 
interphalangeal joint of the right third and fifth fingers.  
Multiple small nonspecific lucencies were present.  An 
elongated area of sclerosis in the distal phalanx of the left 
fourth finger did not appear to be significantly changed.  

It is noteworthy that the September 2005 X-rays showed 
changes in the right third and fifth fingers, consistent with 
the 1998 report of Dr. R. D. P., even though these changes 
were not reported by VA examiners in 2001.  More importantly, 
the September 2005 X-rays show changes that are significantly 
different from the August 2001 studies.  A medical opinion as 
to the meaning of these changes is desirable.  This opinion 
should be based on clinical correlation, so an examination is 
requested.  

Turning next to the claim for service connection for a low 
back disability, the Board notes that a June 1996 decision by 
a hearing officer on a claim before the Railroad Retirement 
Board discusses the history of the veteran's back disability 
in detail and refers to numerous medical records which are 
not in the claims folder.  VCAA requires VA to try to obtain 
all relevant Federal records.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3) (West 2002).  The RO should request copies of the 
veteran's medical records from the Railroad Retirement Board.  

As noted in the decision above, copies of service medical 
records are on file that appears to be altered.  In April 
2002, a VA neurological consultant referred to service 
medical records showing a fall from a troop carrier in 
February 1967 and a diagnosis of migraine headaches during 
service.  The doctor expressed the opinion that the veteran 
had migraine headaches aggravated by the fall from the troop 
carrier.  Unfortunately, the notations about a fall from a 
troop carrier during service do not appear in the original 
service medical records.  They only appear in copies 
submitted by the veteran.  Thus, it is clear that the any 
medical opinion linking a low back disability to the alleged 
in-service trauma is based on an inaccurate factual 
background.  Consequently, an opinion based on the credible 
records is desirable.  

Accordingly, the issues of entitlement to service connection 
for deformed fingers and toes; and for degenerative joint and 
disc disease are REMANDED for the following action:

1.  After obtaining any necessary 
releases, the RO should request a 
complete copy of the veteran's medical 
records from the Railroad Retirement 
Board.  

2.  The veteran should be scheduled for 
a VA orthopedic examination.  The 
claims folder should be made available 
to the examiner for review.  All tests 
and studies needed to respond to the 
following questions should be done, 
including X-ray studies of the feet.  A 
complete explanation should be provided 
for the following questions:  

a.  Is it at least as likely as not (a 50 
percent or greater probability) that 
sarcoidosis, or the medication the 
veteran takes for it, would cause 
arthritic type bone changes?  Please 
explain any difference in changes 
associated with sarcoidosis and its 
medication from those associated with 
arthritis.  

b.  Is it at least as likely as not ( a 
50 percent or greater probability) that 
the bone changes displayed on the 
September 2005 X-rays are due to 
sarcoidosis, or the medication the 
veteran takes for it.  Please explain the 
reasons for the conclusion.  

c.  If the current X-ray studies of the 
feet show any abnormalities, are they at 
least as likely as not ( a 50 percent or 
greater probability) due to sarcoidosis, 
or the medication the veteran takes for 
it.  Please explain the reasons for the 
conclusion.  

d.  Considering that copies of service 
medical records are not credible, the 
examiner should review the original 
service medical records and express an 
opinion as to whether it is at least as 
likely as not that any low back 
disability that is currently present, to 
include  degenerative joint disease and 
disc disease of the lumbosacral spine, 
had its onset during service or is  
linked in-service trauma or was caused or 
aggravated by the veteran's service-
connected sarcoidosis, to include 
treatment for same.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The clinician is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claims for service connection for 
deformed fingers and toes and a low back 
disability, to include degenerative joint 
disease and disc disease of the 
lumbosacral spine, in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


